Citation Nr: 0019321	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-03 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for loss of teeth due to 
dental trauma for purposes of entitlement to Class II(a) 
outpatient dental treatment by the Department of Veterans 
Affairs.  

Entitlement to service connection for scars on the back and 
face, a back disability, a sleep disability, a psychiatric 
disability, residuals of shrapnel wounds of the neck, and 
soft tissue sarcoma and a lung disease due to exposure to 
Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This is an appeal from September and November 1996 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office, Chicago, Illinois, which denied entitlement to 
service connection for a dental disability, scars on the back 
and face, a back disability, a sleep disorder, a psychiatric 
disability, residuals of shrapnel wounds of the neck, and 
soft tissue sarcoma and a lung disability due to exposure to 
Agent Orange in service.  

The record reflects that in June 1998, in accordance with his 
request, the regional office scheduled the veteran for a 
hearing at the regional office in July 1998.  However, later 
in June 1998, the veteran requested through his 
representative that the hearing be postponed until such time 
as he could submit additional evidence regarding the issues 
of service connection for soft tissue sarcoma and a lung 
disability.  The veteran did not submit any additional 
evidence regarding those matters and did not request that the 
hearing be rescheduled.  Accordingly, the Board will proceed 
as though the veteran does not wish a hearing in connection 
with his appeal.  

The record further discloses that in April 1998, the veteran 
submitted a claim for service connection for post-traumatic 
stress disorder.  However, he was scheduled for VA 
psychiatric examinations in November 1998 and December 1999 
and failed to report for those examinations.  In March 2000, 
the regional office denied his claim on the basis of his 
failure to report for the scheduled examinations.  He has not 
appealed from that decision and the question of service 
connection for post-traumatic stress disorder is not in an 
appellate status.  


FINDINGS OF FACT

1.  The claim for service connection for loss of teeth due to 
dental trauma for purposes of entitlement to Class II(a) 
outpatient dental treatment by VA is not plausible.  

2.  A back disability, psychiatric disability, and lung 
disability were not demonstrated during the veteran's active 
military service.  Those conditions were initially medically 
shown many years following the veteran's release from active 
duty.  

3.  The evidence does not establish any medical link between 
the veteran's current back disability, a psychiatric 
disability and lung disorder and his active military service.  

4.  Scars on the veteran's back and face, a sleep disorder 
and shrapnel wounds of the neck were not demonstrated either 
during the veteran's active service or at the current time.  

5.  Soft tissue sarcoma was not demonstrated during the 
veteran's active military service.  That condition has not 
been medically demonstrated currently.  


CONCLUSIONS OF LAW

1.  The claim for service connection for loss of teeth due to 
dental trauma for purposes of entitlement to Class II(a) 
outpatient dental treatment by VA is not well grounded.  
38 U.S.C.A. §§ 1110, 1712, 5107(a) (West 1991 & Supp. 2000), 
38 C.F.R. § 17.161(c) (1999).  

2.  The claims for service connection for scars on the back 
and face, a back disability, a sleep disorder, a psychiatric 
disability, residuals of shrapnel wounds of the neck, and 
soft tissue sarcoma and a lung disability due to exposure to 
Agent Orange, are not well grounded.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims that are plausible.  If 
he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims for service connection for scars 
on the back and face, a back disability, a sleep disorder, a 
psychiatric disability, residuals of shrapnel wounds of the 
neck, and soft tissue sarcoma and a lung disability resulting 
from exposure to Agent Orange in service are not well 
grounded.  The Board also finds that the claim for service 
connection for loss of teeth due to dental trauma is not well 
grounded.  

A.  Service connection for loss of teeth due to dental trauma

The veteran was afforded a VA dental examination in June 
1996.  He stated that he had been struck with shrapnel in the 
right neck during service and that there was still shrapnel 
present.  He claimed that the shrapnel had caused injury to 
several teeth that were removed in Vietnam and also at Fort 
Lewis, Washington.  Partial dentures were made after the 
surgery.  The partial dentures were currently being remade at 
the VA medical center.  The veteran stated that the right 
maxillary second molar was migrating due to the loss of the 
teeth adjacent to it.  

Examination showed several missing teeth.  Tooth number 15 
had drifted occlusively and tooth number 18 had drifted 
medially.  Teeth numbers 20 and 21 had drifted distally.  
There was a slight generalized bone loss.  The gingiva was 
normal.  There was no decay present.  The mandibular opening 
and closing were normal.  There was no pain, tenderness or 
crepitus felt over the temporomandibular joints.  The 
diagnosis was loss of teeth secondary to a shrapnel wound 
during the veteran's Vietnam service.  

The service medical records reflect that when the veteran was 
afforded his initial dental examination in service in June 
1968, a number of teeth were reported to be missing.  
Thereafter, he received dental treatment on numerous 
occasions for various conditions, including dental caries.  
Carious teeth were also noted when he was examined for entry 
into service in June 1968.  His service medical records do 
not, however, reflect any reference to dental trauma.  When 
he was examined for separation from service in June 1970, 
there was no reference to dental trauma.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1970.  He referred to a head injury on 
the right side and a scar.  His claims were denied in a 
January 1971 rating action.  

The regional office later received reports by the hospital of 
a state institution for men reflecting treatment of the 
veteran in 1979 and 1980 for problems with his right Achilles 
tendon and back.  

VA outpatient treatment records were received reflecting that 
the veteran was observed or treated on numerous occasions in 
1995 and 1996 primarily for back problems.  

Pursuant to 38 U.S.C.A. §§ 1110, 1712, and 38 C.F.R. 
§ 17.161(c), a claimant who has a service-connected 
noncompensable dental disability adjudicated as resulting 
from service trauma may be authorized any treatment indicated 
as reasonably necessary for the correction of such service-
connected noncompensable disability.  This is known as 
"Class II(a)" VA dental benefits.  

The threshold question to be answered concerning the 
veteran's claim for service connection for loss of teeth due 
to dental trauma for purposes of entitlement to Class II(a) 
outpatient dental treatment by VA is whether he has presented 
evidence of a well-grounded claim, that is, one that is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well-grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The record is devoid of any evidence of a shrapnel wound 
during service resulting in dental trauma and loss of teeth.  
The Board thus finds that the veteran has not met his initial 
burden of submitting evidence to support a belief by a fair 
and impartial individual that his claim for service 
connection for loss of teeth due to dental trauma for 
purposes of entitlement to Class II(a) outpatient dental 
treatment by VA is well grounded.  As the claim is not well 
grounded, it must be denied.  38 U.S.C.A. § 5107(a).  

B.  Service connection for scars on the back and face, a back 
disability, a sleep disorder, a psychiatric disability, 
residuals of shrapnel wounds of the neck, and soft tissue 
sarcoma and a lung disability due to exposure to Agent Orange

The veteran's service medical records reflect that he was 
seen in September 1969 with a complaint of a lump on the side 
of his neck of two years' duration.  A physical examination 
showed a small mass on the neck.  An impression was made of 
sebaceous cyst of the neck.  The veteran's service medical 
records do not reflect any reference to scars on the back and 
face, a back disability, a sleep disorder, a psychiatric 
disability, shrapnel wounds of the neck, soft tissue sarcoma, 
or a lung disability.  When he was examined for separation 
from service in June 1970, he indicated on a medical history 
form that he did not have or had never had shortness of 
breath, pain or pressure in his chest, constant cough, back 
trouble of any kind, depression, excessive worry, or nervous 
trouble of any sort.  On the medical examination report, 
clinical evaluation of the head, face, neck and scalp, lungs 
and chest, and spine were all reported to be normal.  The 
psychiatric evaluation was also normal.  

As indicated previously, records from a hospital for a state 
institution for men reflect that the veteran was treated 
during 1979 and 1980 for problems that included a low back 
condition.  However, that was many years following his 
separation from military service.  He was also treated by VA 
on several occasions in 1995 and 1996 for low back 
conditions.  When he was afforded a VA orthopedic examination 
in June 1996, he reported that he had been wearing a back 
brace for over a year, and the diagnoses included history of 
low back pain.  However, this was many years after his 
separation from service.  

The veteran was afforded a VA psychiatric examination in July 
1996 and a diagnosis was made of adjustment disorder with 
mixed disturbance of emotions and conduct and chronic pain.  
That condition was also initially medically demonstrated many 
years following the veteran's separation from military 
service.  

The veteran was afforded a VA pulmonary examination in 
October 1996, and it was indicated that the examination was 
normal.  However, in January 1997, a VA physician indicated 
that he had examined the veteran during that month and that 
there was definite wheezing on prolonged exhaling.  Pulmonary 
function studies were performed previously that showed 
evidence of significant airflow obstruction.  However, as in 
the case of the other disorders, the pulmonary condition was 
initially medically demonstrated many years after service.  

The veteran's service records reflect that he served in 
Vietnam during service.  However, the veteran's lung 
condition is not among the listed conditions for which 
service connection may be presumed based on exposure to Agent 
Orange during service.  38 C.F.R. §§ 3.307, 3.309.  Although 
soft tissue sarcoma is among the listed conditions, that 
condition has not been medically demonstrated in this case.  

As noted previously, the veteran's service medical records do 
not reflect any reference to shrapnel wounds of the neck.  
His service records do not reflect that he engaged in combat 
or that he was awarded the Purple Heart Medal.  Although he 
was seen for a neck condition during service, the condition 
was diagnosed as a sebaceous cyst.  Also, although neck scars 
resulting from shrapnel were diagnosed on the VA 
dermatological examination in June 1996 and the VA orthopedic 
examination in June 1996, those diagnoses were based on 
history provided by the veteran.  The Board is not required 
to accept doctors' opinions that are based on the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995).  The diagnoses can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229 
(1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. at 611.  In this case, the veteran has 
not submitted any medical evidence, opinion or other 
independent evidence that supports his claim for service 
connection for the claimed disorders.  There is no indication 
of any medical link between his current back disability, 
psychiatric disability, and lung disorder on the one hand and 
his military service on the other.  Scars on the back and 
face, a sleep disorder, and residuals of shrapnel wounds of 
the neck have not been medically demonstrated.  Given the 
evidence that is of record, the veteran's claims for service 
connection for scars on the back and face, a back disability, 
a sleep disorder, a psychiatric disability, residuals of 
shrapnel wounds of the neck, and soft tissue sarcoma and a 
lung disability due to Agent Orange exposure in service may 
not be considered well grounded.  Since the claims are not 
well grounded, they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).  



ORDER

Service connection for loss of teeth due to dental trauma for 
purposes of entitlement to Class II(a) outpatient dental 
treatment by VA is denied.  

Service connection for scars on the back and face, a back 
disability, a sleep disorder, a psychiatric disability, 
residuals of shrapnel wounds of the neck, and soft tissue 
sarcoma and a lung disability due to exposure to Agent 
Orange, is denied.  



		
WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

